DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 07/07/2022.
Claims 1-20 are pending. Claims 1, 10, and 16 are independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Domestic No Priority
4.	see ADS for CON domestic priority details.

Information Disclosure Statement
5.	IDS filed on 07/07/2022 has been considered.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

8.	Claim 1, line 12 recites the limitation "…the first time interval…".  There is insufficient antecedent basis for this limitation in the claim; due to this language issue, it is not clear which time interval or period (indicated in previous limitations)  is being referred here: for example it can be intervals between bad commands, intervals between good commands or, any other timing intervals implicitly disclosed. Clarification is required. Fort the purpose of art rejection, it will be treated as “a first time interval”.
	All dependent claims inclusive of claims 1-9 are rejected under this category.


Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 11,410,713 B2 . Although the claims at issue are not identical, they are not patentably distinct from each other because circuitry configuration described in claims 1-16 (various combination of claims 1-16) of US 11,410,713 B2 can be used to deduce all limitations of all claims.
For example,  Regarding independent claim 1, US 11,410,713 B2  teaches an apparatus (e.g. US 11,410,713 B2 claims 1-8)  comprising: 
a command sequence generator configured to receive and store memory commands and provide a command sequence including at least one memory command; (US 11,410,713 B2: claim 1, lines 1-4)
pattern matching circuitry configured to receive the command sequence and compare the command sequence to a pattern and generate a result, (US 11,410,713 B2: claim 1, lines 5-10)
wherein the result indicates whether or not the pattern is included in the command sequence, (US 11,410,713 B2: claim 1, lines 5-10)
wherein the pattern corresponds to one or more memory commands; (US 11,410,713 B2: claim 1, lines 9-10) 
and 
a command data register configured to store command data associated with the command sequence including the pattern, (US 11,410,713 B2: claim 1, lines 23-25)
wherein the command data register is configured to provide the command data to an IO circuit of a memory device, (US 11,410,713 B2: claim 1, lines 25-28)
wherein the command data comprises a number of times a command was received, a number of times within the first time interval a command was received, when a command was received, or a combination thereof. (US 11,410,713 B2: claim 1, lines 28-32).
Regarding independent claim 10, US 11,410,713 B2  teaches a method (e.g. US 11,410,713 B2 claims 15-16, and 1-14)  comprising: 
receiving from a memory controller a command sequence including at least one command at tracking circuitry of a memory device; (US 11,410,713 B2: claim 15, lines 1-4)
comparing, with the tracking circuitry, the command sequence to a pattern that corresponds to an illegal command sequence including at least one illegal command; (US 11,410,713 B2: claim 15, lines 5-8)
storing command data associated with the command sequence in a register of the tracking circuitry, (US 11,410,713 B2: claim 15, lines 16-17)
wherein the command data comprises a number of times a command was received, a number of times within a time interval a command was received, when a command was received, or a combination thereof, and (US 11,410,713 B2: claim 15, lines 17-22)
providing the command data from the tracking circuitry to an IO circuit of the memory device. (US 11,410,713 B2: claim 1, lines 23-25)
Regarding independent claim 16, US 11,410,713 B2  teaches a memory comprising (US 11,410,713 B2: claims 8-14): 
tracking circuitry, comprising one or more circuits, configured to receive commands and analyze the commands to determine if the commands include at least one of an illegal command or illegal command sequence; and an IO circuit, (US 11,410,713 B2: claim 8, lines 4-10)
wherein the tracking circuitry is configured to provide command data associated with the commands to the IO circuit, (US 11,410,713 B2: claim 8, lines 16-18)
wherein the command data comprises a number of times a command was received, a number of times within a time interval a command was received, when a command was received, or a combination thereof. (US 11,410,713 B2: claim 8, lines 18-22)
Analysis of dependent claims not shown.


Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Fekih-Romdhane (US 2007/0245036 A1) is applicable for all independent claims and can be used to formulate obvious type rejection. Fekih-Romdhane teaches an apparatus (Fig. 1: 100 “memory device”; see para [0020]) comprising:  a command decoder (Fig. 1: 102 “command decoder”) configured to decode commands (para [0021], lines 1-4 and Fig. 1: COMMANDS) received from a memory controller (see para [0057]: communication from memory controller); and  circuitry (Fig. 1: 102, 104, 116 combined) configured to receive the commands and analyze the commands (para [0025]) to determine if the commands include at least one of an illegal command or illegal command sequence (Fig. 2 in context of para [0025]: “illegal commands” detection),  wherein when the circuitry determines the commands include at least one of the illegal command or the illegal command sequence (Fig. 2: 210), the circuitry is further configured to provide an active stop command signal (para [0052]: command detect circuit “assert command block signal”, See Fig. 4 signals output from 122) to the command decoder (Fig. 2: 210[Wingdings font/0xE0]214, see para [0028]), wherein the command decoder is configured to prevent execution of the illegal command or command sequence responsive to the active stop command signal (Fig. 2: 210[Wingdings font/0xE0]214, see para [0028] “…If…determination is made that the…commands are illegal commands, then the command decoder 102 may be prevented from issuing … commands…”). Fekih-Romdhane teaches when the circuitry determines the commands include at least one of the illegal command or the illegal command sequence (para [0010], para [0052]), the circuitry is further configured to provide an active command alert signal to an alert pin of the memory (Fig. 1: I/O communicatively coupled to 102, 104, 116 and thus providing an illegal signal indication via I/O circuit alert pin to memory array is within the realm of ordinary skill in the art. See Fig. 1: 108 in context of para [0022]). Fekih-Romdhane teaches the memory of claim 11, further comprising an IO circuit (Fig. 1: 108), wherein the circuitry is configured to provide command data (Fig. 1: 108 “input/output circuitry”) associated with the commands to the IO circuit (Fig. 1: 108 in context of para [0022]). Fekih-Romdhane teaches the memory of claim 13, wherein the command data is provided to the IO circuit responsive to a register read command (para [0021] and para [0022] in context of Fig. 2: 124). Fekih-Romdhane teaches the memory of claim 13, wherein the command data is provided to the IO circuit (Fig. 1: 108) responsive to determining the commands include at least one of the illegal command or the illegal command sequence (Fig. 1 in context of para [0010] and para [0022]. See also para [0008]). Fekih-Romdhane teaches the memory of claim 11, further comprising an internal clock generator (Fig. 4: generator for “command clock”) configured to provide a clock signal to the tracking circuitry (Fig. 4), wherein determining if the commands include the at least one of the illegal command or the illegal command sequence is based, at least in part, on the clock signal (in context of Fig. 4: command latches/ command functions using command clock ).
Som et al. (US 2020/0257460 A1) is applicable for all independent claims and can be used to formulate obvious type rejection. Som teaches an apparatus (Fig. 6: 600) for monitoring, detecting, preventing execution of illegal commands (Fig. 6: 600 in context of para [0062]: rejecting “illegal command”) comprising:  a command sequence generator (Fig. 6: 648 in context of para [0078]: command register) configured to receive and store commands (para [0078]) and provide a command sequence including at least one command (para [0078]);  pattern matching circuitry (Fig. 6: 650) configured to receive the command sequence and compare the command sequence to a pattern and generate a result (Fig. 6 and Fig. 8: 804 in context of para [0105] and para [0093]: list of known authorized commands taken as pattern) wherein the result indicates whether or not the pattern is included in the command sequence (Fig. 8 in context of para [0093]), wherein the pattern corresponds to one or more commands (para [0093]: “list of authorized commands”); and  a count comparator (Fig. 6: 620) configured to receive the result (result passed to access monitor, see Fig. 8: 804[Wingdings font/0xE0]810), and  when the result indicates the pattern is included in the command sequence (Fig. 8: 804[Wingdings font/0xE0]810),  the count comparator (Fig. 6: 620) is further configured to update a count value (a first access statistics/ counts, see Fig. 8: 812) associated with the command sequence including the pattern (Fig. 8: 812 and Fig. 6: 637: counter component updates access statistics. See para [0076]) and  compare the count value to a threshold value (in context of para [0088] and para [0098]: threshold value taken as a second access statistics/ counts when comparison result of predefined usage metric and behavior metric is in “violation status”. predefined usage metric and behavior metric is compared and resulting “violation” is reflected in access statistics/ counts),  wherein the count comparator (Fig. 6: 620) is further configured to activate at least one of a stop command signal or a command alert signal based on comparison of the count value to the threshold value (in context of para [0088], para [0098], para [0104]: “violation” result from comparison of predefined behavior metric, usage metric resulting in “command is rejected” and thus a stop command signal is needed to enable the rejection).
KIM (US 2017/0109527 A1) is applicable for all independent claims and can be used to formulate obvious type rejection. KIM teaches an apparatus (Fig. 3: 30) comprising:  a command sequence generator (Fig. 3: 500 “control circuit”) configured to receive and store commands (Fig. 3: CMD, ADDR) and provide a command sequence including at least one memory command (para [0007]: “…access sequence…” of the command and the address);  pattern matching circuitry (Fig. 12: 610 “access sequence analyzer”) configured to receive the command sequence (Fig. 12: “access sequence” inclusive of CMD, ADDR. Para [0145]: “…access sequence of the command CMD and the address ADDR…”) and compare the command sequence to a pattern (para [0145]: “standard sequence”) and generate a result (Fig. 12: DS),  wherein the result indicates whether or not the pattern is included in the command sequence (para [0145] and para [0162]),  wherein the pattern corresponds to one or more memory commands (para [0007]: “…access sequence of the command and the address…”),  wherein the pattern matching circuitry comprises a pattern register configured to store the pattern and a first comparator (para [0164]: component of access analyzer performing matching and comparison of Fig. 17-18: S120) configured to compare the command sequence to the pattern (para [0145]) and generate the result (Fig. 12: DS); and  a count comparator (Fig. 12: 620, 630 combined) comprising a second comparator (Fig. 12: 630) and a counter (Fig. 12: 620), the count comparator configured to receive the result (Fig. 12: DS), and  when the result indicates the pattern is included in the command sequence (para [0145]: “…signal DS which is enabled at a first logic level when the access sequence does not match with the standard sequence...”),  the count comparator is further configured to update a count value associated with the command sequence including the pattern and compare the count value to a threshold value (See para [0146]. See also para [0139], [0164]; and Figs. 3, 11-12, 17).
KIM further teaches a memory (Fig. 3: 30) comprising: a command decoder (Fig. 11: 510 “command decoder”) configured to decode commands received from a memory controller (para [0132], Fig. 11: CMD); tracking circuitry (Fig. 3 or, Fig. 11-Fig. 12: 600 “hacking detection circuit”), comprising one or more circuits (see components in Fig. 12), configured to receive the commands (Fig. 11-Fig. 12: CMD, ADDR) and analyze the commands (see “access sequence analyzer” in Fig. 12) to determine if the commands include at least one of an illegal command or illegal command sequence (compares “access sequence” to  “standard sequence” and produce result. See para [0138]-para [0139]: hacking detection signal HDS is detected based on detected based on command comparison),  wherein when the circuitry determines the commands include at least one of the illegal command or the illegal command sequence, the circuitry is further configured to provide an active stop command signal to the command decoder (para [0138]-para [0139]: nonvolatile memory device is disabled based on a hacking detection signal HDS),  wherein the command decoder is configured to prevent execution of the illegal command or command sequence responsive to the active stop command signal (para [0138]-para [0139]: command decoder 510 is disconnected from a control signal generator 530 and operation of the nonvolatile memory device is disabled based on a hacking detection signal HDS); and  an IO circuit (Fig. 3: 420), wherein the tracking (Fig. 3: 600) circuitry is configured to provide command data associated with the commands to the IO circuit (Limitation encompasses general functions in a system and is interpreted in context of Fig. 3 system shown. Fig. 3 in context of para [0120]: command associated with address e.g. column address is provided to I/O circuitry).
Cleveland et al. (US 6,654,848 B1) is applicable for all claim rejection. Cleveland teaches  a command sequence generator (Cleveland Fig. 1: 108 state machine including Fig. 6: 600, col. 6, lines 44-46: “correct command sequence” is verified and output) configured to receive and store commands (see Cleveland Fig. 1: command register) and provide a command sequence including at least one command (col. 6, lines 3-26). a command data register (Cleveland Fig. 1: 108 “command register”, see Fig. 5: 206) configured to store command data associated with the command sequence including the pattern (Cleveland col. 6, lines 3-26),  wherein the command data register (Cleveland Fig. 2: 208 “back end”, see Fig. 5 and Fig. 1 ) is configured to provide the command data to an IO circuit (Cleveland in context of col. 6, lines 3-26 and col. 4, lines 20-30: Fig. 1 IO circuitry associated with DQs) of a memory device responsive to a register read command received from a memory controller (Cleveland “embedded operation” e.g. associated with read command executed using IO. Limitation is further supported by Roohparvar Fig. 1: command register 133  and IO circuit 128-126-143 and their command exchange mechanism via 132, 134, 136 for acceptable/ proper command sequence being used for read operation).
HWANG et al. (US 2020/0073583 A1) is applicable for all claims. HWANG teaches  pattern matching circuitry (Fig. 3: 220. See Fig. 2-Fig. 4) comprises a pattern register (Fig. 3: 221 “reference pattern storage”) configured to store the pattern (see para [0060]. Also Hwang teaches comparator Fig. 3: 222 “pattern comparator” configured to compare the command sequence to the pattern  Fig. 2-Fig. 4 and generate the result Fig. 4: COMPARISON INFORMATION, para [0070]).
Roohparvar (US 6,307,779 B1) is applicable and teaches  in Fig. 1 that command register 133  and IO circuit 128-126-143 and their command exchange mechanism via 132, 134, 136 for acceptable/ proper command sequence being used for read operation

Based on above, it is suggested that applicant consider all prior arts made of record and consider  any future amendments or abandonment to expedite prosecution



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825